Citation Nr: 0929638	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-27 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected bipolar disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma.  In that decision, the RO 
denied an evaluation in excess of 10 percent for bipolar 
disorder.  Thereafter, the RO in Wichita, Kansas took 
jurisdiction of the case.  VA was notified in December 
2006/January 2007 that the Veteran had moved from Kansas to 
Illinois.  Accordingly, jurisdiction of the case is currently 
with the RO in Chicago, Illinois.

In October 2006, the Board remanded the case to schedule the 
Veteran for a hearing before the Board pursuant to her 
request for a hearing on her substantive appeal.  A hearing 
was scheduled in January 2007, but the Veteran did not report 
for it.  In July 2007, the Board remanded the case again 
because it appeared that the Veteran had moved and that the 
letter notifying her of the Board hearing had been sent to 
her previous address.

Pursuant to the Board remand of July 2007, the RO sent a 
letter to the Veteran in August 2007 to her current address, 
asking her to clarify whether she still wanted to appear for 
a travel Board or videoconference Board hearing.  The Veteran 
was advised that she had 60 days to respond, but she did not 
respond.  Accordingly, no further attempts to schedule a 
hearing for the Veteran need to be made.  38 C.F.R. § 20.704.

In April 2008, the Board remanded the case for further 
development of the evidence which has been completed, 
permitting a decision to be rendered on the substance of the 
appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.
2.  The Veteran's bipolar disorder is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.126, 4.130, Diagnostic Code 9432 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the claimant of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In increased rating claims, VA's duty to assist specifically 
includes the following:  (1) notification that the claimant 
must provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) notification of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Board notes that the Veteran was not 
provided adequate notice in compliance with the requirements 
of Vazquez-Flores.  Nonetheless, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the November 2003 letter; May 2004 rating 
decision; August 2005 statement of the case; Board remands in 
October 2006, July 2007, and April 2008; and a supplemental 
statement of the case issued in October 2008.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).

Moreover, the Board finds that the lack of notice in 
compliance with Vazquez-Flores does not constitute 
prejudicial error in this case because the Veteran 
demonstrated actual knowledge of the rating criteria used to 
rate her disability.  Specifically, in the course of the 
present claim, the Veteran was afforded a VA examination in 
August 2008 to determine the current severity of her bipolar 
disorder.  At that examination, the Veteran reported, among 
other things, that she was taking anti-anxiety medication at 
work and suffers from panic attacks once or twice a month.  
In addition, the Veteran denied, among other things, suicidal 
ideation, a history of self inflicted pain, manic attacks, 
and significant memory problems.  Thus, as the Board finds 
the Veteran had actual knowledge of the use of diagnostic 
codes and the applicable criteria for an increased rating for 
bipolar disorder, any failure to provide her with adequate 
notice of this information is not prejudicial.  See Sanders, 
487 F.3d 881.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service and VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were 
obtained in February 2003 and August 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they were predicated on a review of the claims 
file and all pertinent evidence of record, and it full 
addressed the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4). 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's bipolar disorder is currently 
assigned a 10 percent disability evaluation, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9432.

Under Diagnostic Code 9432, a 10 percent evaluation is for 
assignment when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by medication.

A 30 percent evaluation is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily  with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for her service-connected bipolar disorder.  The 
Veteran has not been shown to have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.

During the appeal period, the Veteran has been assigned 
Global Assessment of Functioning Scale (GAF) scores ranging 
from 60 to 77.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71-80 indicates 
transient symptoms and no more than slight impairment in 
social, occupational or school functioning.  A GAF score of 
61-70 indicates some mild symptoms or some difficulty with 
social, occupational or school functioning.  A GAF score of 
51 to 60 indicates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).
The Board finds that the clinical evidence more closely 
assesses the Veteran's occupational and social impairment 
around the 10 percent rating.  At the January 2008 VA 
examination, the Veteran complained of problems associated 
with grief issues related to her childhood.  On examination, 
adverse symptomatolgy was limited to irritability as a result 
of forgetting to take her medication, restless sleep and once 
or twice monthly panic attacks at work, none of which 
interfered with her occupational or social functioning.  
Additionally, the Veteran's attitude was described as 
cooperative, friendly, relaxed and attentive and she denied 
suicidal and homicidal ideations.  The VA examiner concluded 
that the Veteran was improving do to her maturity and 
successful medication management and determined that her 
bipolar disorder was not negatively impacting either her 
social or occupational functioning.  The examiner further 
ascribed her anxiety symptoms to stress that she is 
experiencing a work, rather than to her service-connected 
disability.

The Board does note that in a letter written on behalf of the 
Veteran for the purposes of this claim by a VA nurse in 
September 2005, states that the Veteran's functioning during 
episodes of mania or hypomania have been "severe enough to 
cause marked impairment in both her social and occupational 
functioning," but does not contain any details as to what 
those impairments consist of.  Treatment notes around the 
time of the September 2005 letter assess the Veteran with a 
GAF score of 60, notes that the Veteran is stressed in 
regards to attending school along with daily conflicts with 
her aunt with whom she resides.  The Veteran also disclosed 
that she had a boyfriend, may be pregnant, and was looking 
into moving into a separate apartment with an acquaintance 
she met on the internet.  None of the treatment records from 
the summer-autumn 2005 time frame indicate any occupational 
or social impairment as a result of the Veteran's bipolar 
disability.  See VA treatment records dated in August and 
September 2005.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the most probative weight to the opinion of the January 2008 
VA examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.

After evaluating the evidence, the Board concludes that the 
Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 10 
percent rating.  The Veteran's GAF scores and reported 
bipolar disorder symptoms at the February 2003 and January 
2008 examinations are indicative of transient to mild 
impairment.  Thus, although the Veteran contends that her 
bipolar disorder has gotten worse, the clinical evidence and 
her GAF scores at the two VA examinations, ranging from 70 to 
77, suggest otherwise.  Therefore, in evaluating all of the 
evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate transient to mild 
impairment, or a 10 percent disability evaluation.

The Board finds that the Veteran has met the requirements for 
a 10 percent schedular rating, but no higher.  There is 
insufficient evidence of symptomatology that more nearly 
approximates the criteria for the assignment of a 30 percent 
disability rating.  In this regard, the Veteran does not 
experience any symptoms such as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss.  In addition, the Veteran exhibits none of 
the criteria listed for a 50 percent or higher rating.  See 
38 C.F.R. § 4.7.

The criteria for a higher disability or total schedular 
evaluation for the Veteran's service-connected bipolar 
disorder have not been met for any portion of the appeal 
period.  Therefore, no staged ratings are appropriate.  See 
Hart, supra.  In essence, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for bipolar 
disorder.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.

Based on the Veteran's written statements to the RO and 
statements to the VA examiner, that her bipolar disorder 
interferes with her employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2008).  The evidence, 
however, does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that her service 
connected bipolar disorder, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

In reaching the above conclusions, the Board has considered 
the Veteran's and her representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to report on what she sees and feels, she is not 
competent to report that a service-connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which she has not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).




ORDER

Entitlement to an increased disability rating for service-
connected bipolar disorder, currently rated as 10 percent 
disabling is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


